Citation Nr: 1223708	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin condition, claimed as rash and tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a Travel Board hearing in her VA Form 9.  She subsequently withdrew that request in an August 2010 letter.  See 38 C.F.R. § 20.704(e).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In disability compensation (service connection) claims, the VA must provide a VA medical examination when certain conditions are met.  Specifically, these four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

At the time of her July 2003 claim, the Veteran reported skin rashes since service.  The Veteran has submitted private treatment records referencing a prescription for Elocon, a topical steroid, in April 2004, but the record does not show the associated diagnosis.  Her service treatment records show treatment for a rash in December 1974 and February 1975.  Likewise, her ex-husband submitted a statement describing a rash the Veteran developed during service.  While there is no current medical diagnosis of this condition, evidence of symptoms and treatment combined with evidence of an in-service rash and the Veteran's assertion that the current condition is related to the in-service rash is sufficient trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326 ; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of any skin disability.  All indicated tests and studies should be accomplished and clinical findings should be reported in detail.  The claims folder should be made available to and reviewed by the examiner.  Based on a review of the records contained in the claims file and the examination results, the examiner is asked to address the following questions:

	a.  Does the Veteran have a current skin disability?

b.  If the examiner finds that the Veteran has a skin disability, then he or she should opine whether it is at least as likely as not that such a disorder originated during service, or was otherwise caused by any incident that occurred during service.

A complete rationale should be given for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Thereafter, readjudicate the issue of entitlement to service connection for skin disability.  If the determination remains adverse to the Veteran, please furnish the Veteran and her representative a supplemental statement of the case and give them an opportunity to respond to it, before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

